 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    KASHARD OMAR BROWN,                            Case No. 2:11-cv-01058-JCM-CWH
12                      Petitioner,                  ORDER
13           v.
14    BRIAN E. WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for enlargement of time (third request) (ECF No. 94),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (third

20   request) (ECF No. 94) is GRANTED. Respondents will have through August 2, 2019, to file and

21   serve an answer to the amended petition (ECF No. 31).

22          DATED: July 15, 2019
23                                                             ______________________________
                                                               JAMES C. MAHAN
24                                                             United States District Judge
25

26
27

28
                                                     1
